NOTICE OF ALLOWABILITY
The following is a Notice of Allowability responsive to Applicant’s response/amendment filed 21
April 2022 and pursuant to agreement reached during the Interview conducted 13 July 2022. During the
Interview, Applicant’s representative agreed to canceling claims 25-26 and 28. As per the response/amendment filed 21 April 2022, claims 1, 4, 10, 16-17 and 21-22 are amended. Claim 27 is new. Claims 1, 4-8, 10-22 and 27 are pending and allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment and Notice of Allowance
The Applicant's amendments and arguments have been considered and are persuasive. The 103 rejection is hereby withdrawn for claims 1, 4-8, 10-22 and 27.
This application is in condition for allowance except for the presence of claims 23-24 directed to
Invention II and III, respectively, which was non-elected without traverse. Accordingly, claims 23-24 are canceled by Examiner’s Amendment.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization to cancel claims 25-26 and 28 was given by Attorney A. Wesley Ferrebee (Reg. No. 51,312) on 13 July 2022.

Claims 1, 4-8, 10-22 and 27 shall remain as presented in the amendment filed on 4/21/2022.
Claims 23-26 and 28 are cancelled.

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:

The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter of claims 1 and 21. The most closely applicable art is Avraham (United States Patent Application Publication, 2019/0359424). Avraham discloses a method and apparatus for selecting a human interventionist to respond to a request for assistance with an autonomous robotic device, whereas the human intervening response is sufficiently confident. While Avraham is similar to the instant application in many respects, Avraham fails to teach or disclose “receiving from the first set of interventionist devices, by the service controller, a first set of interventionist responses to the request, wherein the first set of interventionist responses includes multiple interventionist responses corresponding to multiple human interventionists… in response to determining that the service controller is sufficiently confident in the received first set of interventionist responses: based on the first set of interventionist responses, generating, by the service controller, a service response to the request, the service response including data formatted to instruct the autonomous robotic device to perform an action,” as required by claim 1. Additionally, Avraham fails to teach or disclose “transmitting, by a service controller, a test request to a particular interventionist device associated with a particular human interventionist, wherein the test request includes a sample request; receiving from the particular interventionist device, by the service controller, a test response to the transmitted test request, wherein the test response is indicative of a decision made by the particular human interventionist based on the sample request… determining, by the service controller, a rating for each human interventionist of the plurality of human interventionists including comparing the decision to a predetermined solution of the sample request,” as required by claim 21.

Lastly, with respect to the previous rejection under 35 U.S.C. 101, the instant claims satisfy step 2A prong 2 of the Alice analysis and practically apply the judicial exception. Specifically, the combination of elements when considering the claimed invention as a whole provides an improvement to the functioning of the autonomous robotic devices and applies the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Specifically, a controller that tests a “set of interventionist responses” for a qualifying human intervening response; determines if the responses are sufficiently confident, then generates a “service response including data formatted to instruct the autonomous robotic device to perform an action” practically applies the judicial exception, such that applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 

Claims 4-8, 10-20, 22 and 27
Claims 4-8, 10-20, 22 and 27 all depend from allowable claims 1 and 21 and recite further limiting features. Claims 4-8, 10-20, 22 and 27 are allowable for reasons consistent with those identified with respect to claims 1 and 21.

Any comments considered necessary by Applicant must be submitted no later than the payment of the
issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions
should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Ramani et al. (US 2021/0252699): A system and method for authoring and performing Human-Robot-Collaborative (HRC) tasks is disclosed. The system and method adopt an embodied authoring approach in Augmented Reality (AR), for spatially editing the actions and programming the robots through demonstrative role-playing. The system and method utilize an intuitive workflow that externalizes user's authoring as demonstrative and editable AR ghost, allowing for spatially situated visual referencing, realistic animated simulation, and collaborative action guidance.

Zhao et al. (US 2017/0011328): Various techniques for identifying a target worker group are described herein. In one example, a method includes detecting a response to a task from each worker in a group of workers and detecting a set of characteristics that correspond to each worker, wherein each characteristic comprises at least one attribute. The method can also include detecting a first attribute that corresponds to workers that provide responses with an accuracy above a threshold value. Furthermore, the method can include identifying the target worker group, the target worker group comprising the workers corresponding to the detected first attribute. The method may also include sending an additional task to the target worker group.

Meier et al. (US 2015/0217449): Robots have the capacity to perform a broad range of useful tasks, such as factory automation, cleaning, delivery, assistive care, environmental monitoring and entertainment. Enabling a robot to perform a new task in a new environment typically requires a large amount of new software to be written, often by a team of experts. It would be valuable if future technology could empower people, who may have limited or no understanding of software coding, to train robots to perform custom tasks. Some implementations of the present invention provide methods and systems that respond to users' corrective commands to generate and refine a policy for determining appropriate actions based on sensor-data input. Upon completion of learning, the system can generate control commands by deriving them from the sensory data. Using the learned control policy, the robot can behave autonomously.

Rosenthal et al. (Acquiring Accurate Human Responses to Robots' Questions): The goal is for robots in our environments to identify when they are uncertain and proactively request assistance from the humans around them or other humans available in the environment


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON MICHELLE NEAL whose telephone number is (571)272-9334. The examiner can normally be reached 9-5pm ET, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLISON MICHELLE NEAL
Examiner
Art Unit 3683



/TIMOTHY PADOT/Primary Examiner, Art Unit 3683